



COURT OF APPEAL FOR ONTARIO

CITATION:  Szymanski v. Alaimo, 2017 ONCA 254

DATE: 20170329

DOCKET: C62162

Doherty, Brown and Miller JJ.A.

BETWEEN

Francine Szymanski

Applicant (Appellant)

and

Giuseppina Alaimo and Francesco Alaimo

Respondents (Respondents)

Corinne A. Muccilli, for the appellant

Gwendolyn L. Adrian, for the respondents

Heard and released orally:  January 27, 2017

On appeal from the judgment of Justice Douglas K. Gray of
    the Superior Court of Justice, dated April 14, 2016, with reasons reported at
    2016 ONSC 2527.

COSTS ENDORSEMENT

[1]

This is not a case for costs on a substantial indemnity basis.  As
    sometimes happens with this kind of dispute, both sides have pursued and
    defended their positions to the full extent possible.  The respondents partial
    indemnity claim costs are said to be $17,354.08.  Counsel for the appellant has
    not provided the court with a cost outline.

[2]

Having regard to the nature of the issues raised on appeal, the
    respondents quantification of its partial indemnity costs and the outcome of
    the appeal, we order costs to the respondents in the amount of $13,000,
    inclusive of relevant taxes and the disbursements.

Doherty J.A.

David M. Brown J.A.

Bradley W. Miller
    J.A.


